                     Case 1:21-cv-04268-DLC Document 1-6 Filed 05/12/21 Page 1 of 1
          CHASE 0
                                                                                    February 28, 2015 through March 31, 2015
                                                                                   Account Number:     000000569667095


  ATM & DEBIT CARD WITHDRAWALS
  DATE       DESCRIPTION
  03/23      Card Purchase                                                                                                   AMOUNT
                                   03/20 Sunbiz.Org / FL. Fill 850-245-6939 FL Card 3212
                                                                                                                             $143.75
  Total ATM & Debit Card Withdrawals
                                                                                                                             $143.75




   ATM & DEBIT CARD SUMMARY
 Sarah Eisenberg Card 3212

                             Total ATM Withdrawals & Debits
                                                                                                                              S0.00
                           Total Card Purchases
                                                                                                                            S143.75
                           Total Card Deposits & Credits
                                                                                                                              $0.00
 ATM & Debit Card Totals

                           Total ATM Withdrawals & Debits
                                                                                                                              $0.00
                           Total Card Purchases
                                                                                                                           $143.75
                           Total Card Deposits & Credits
                                                                                                                             $0.00


ELECTRONIC WITHDRAWALS
 DATE      DESCRIPTION
 03/02    03/02 Online Wire Transfer Via: Pncbank Pitt/04                                                                   AMOUNT
                                                          3000096 A/C: Premier Biomedical Inc El Paso                $40,000.00
          TX 79930 US Ref: 44,100 Convertible Note Dated
                                                            02-19-15 !mad: 0302B1Qgc01C011521 Trn:
          5643200061Es
 03/02    03/02 Online Wire Transfer Via: Bank of Ameri
                                                        ca, N.A./0959 A/C: Tomer Tal-New Venture
          Attorney Campbell CA 95008 US Ref: Biei-44,100                                                                  2,000.00
                                                            Convertible Note Dated 02-19-15 Ssn:
          0483506 Trn: 5646600061Es
03/03     03/03 Online ACH Payment 4974610839 To Anubi
                                                            s Capital Partners (_######4799)
03/03     03/03 Online Wire Transfer A/C: Hydrogen                                                                     3,500.00
                                                    Future Corporation Houston, TX 770052573 Ref:
          35K Note Dated 05-15-14 Trn: 4080300062Es                                                                   29,500.00
03/03     03/03 Online Wire Transfer Via: Bank of Ameri
                                                        ca, N.A./0
          Attorney Campbell CA 95008 US Ref: Hfco 35K Note 959 A/C: Tomer Tal-New Venture                                 2,000.00
                                                               Dated 05-15-14 Ssn: 0356653 Trn:
          4081500062Es
03/03     03/03 Online Wire Transfer Via: Bank of America,
                                                            N.A./0959 A/C: Tomer Tal-New Venture                          1,500.00
          Attorney Campbell CA 95008 US Ref: Ctle 30K
                                                         Note Dated 02-20-15 Ssn: 0360015 Trn:
          4119700062Es
03/03     03/03 Online Wire Transfer Via: Bk Amer Nyc/0
                                                         26009593 A/C: Nano Labs Corp Detroit MI
          48226 US Ref: 30K Convertible Redeemable                                                                   28,500.00
                                                      Note Dated 02-20-15 lmad:
          0303B1Qgc02C003186 Trn: 4119300062Es
03/10     03/10 Online Wire Transfer Via: BB&T SC/05
                                                     3201607 A/C: 4Cable Tv International Inc Conway
          SC 29526 US Ref: 31.5K Convertible Redee                                                                   25,500.00
                                                    mbale Note Dated 02-25-15 lmad:
          0310B1Qgc02C005490 Trn: 4075000069Es
03/10     03/10 Online Wire Transfer Via: Bank of Ameri
                                                        ca, N.A./0959 A/C: Tomer Tal-New Venture
          Attorney Campbell CA 95008 US Ref: Cavt 31.5K                                                                   1,500.00
                                                            Note Dated 02-25-15 Ssn: 0377669 Trn:
          4075300069Es
03/10     03/10 Online Wire Transfer Via: Bank of Ameri
                                                       ca, N.A./0959 A/C: Brighton Captial Ltd Los
          Angeles CA 90067 US Ref: Cavt 31.5K Note Dated                                                              3,000.00
                                                            02.25-15 Ssn: 0379006 Trn:
          4089300069Es



                                                                                                          Page   2 or 6
